Citation Nr: 1126992	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for facial burns.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for carpal tunnel syndrome

5.  Entitlement to service connection for skin pruritus.

6.  Entitlement to service connection for rheumatoid arthritis with bone spurs of the right shoulder.

7.  Entitlement to a rating in excess of 10 percent for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had honorable active service from July 16, 1981 to July 15, 1985.  His period of service from July 16, 1985 to August 30, 1988 resulted in a discharge under other than honorable conditions; compensation may not be awarded for this period of service (see January 7, 2003 Administrative Decision and 38 C.F.R. § 3.12d(4) (2010)).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006, October 2007, and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In November 2006, the RO denied service connection for pseudofolliculitis barbae and sinusitis, and declined to reopen the Veteran's previously denied claim for service connection for facial burns; in October 2007, the RO denied entitlement to service connection for carpal tunnel syndrome, skin pruritus, and rheumatoid arthritis with bone spurs in the right shoulder; and, in October 2009, the RO denied a rating in excess of 10 percent for hemorrhoids.

In August 2010, the Veteran testified during a personal hearing at the RO and, in April 2011, he testified during a hearing before the undersigned Veterans Law Judge conducted at the Board's central office in Washington, D.C.  Transcripts of both hearings are of record.

The matters of service connection for pseudofolliculitis barbae, skin pruritus, and carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2003 rating decision denied the Veteran's claim for service connection for facial burns, finding that the evidence of record did not show chronic post service residuals or sequelae related to his active military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal.

2.  The evidence added to the record since the February 2003 decision that denied service connection for facial burns is cumulative and does not raise a reasonable possibility of substantiating the claim. 

3.  The evidence of record preponderates against a finding that sinusitis had its onset in service or is otherwise related to the Veteran's honorable active duty.

4.  The evidence of record preponderates against a finding that rheumatoid arthritis with bone spurs of the right shoulder had its onset in service or is otherwise related to the Veteran's honorable active duty nor was arthritis manifested to a compensable degree within one year of discharge from honorable active service.

5.  Giving the Veteran the benefit of the doubt, the competent medical evidence shows that his service-connected hemorrhoids are accompanied by anemia.



CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied service connection for facial burns is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the February 2003 RO decision that denied the claim for service connection for facial burns is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  Sinusitis was not incurred in or aggravated by honorable active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Rheumatoid arthritis with bone spurs of the right shoulder was not incurred in or aggravated by honorable active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  Resolving reasonable doubt in the Veteran's favor, the schedular criteria for a 20 percent rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.114 Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In March and June 2006, June and August 2007, July 2009, and March 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met in the March 2006 letter.  In the March 2006 and subsequent letters, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2011 hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability, or that a service-connected disability worsened in severity, would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

The Veteran was afforded VA examinations in August 2009 and April 2010, regarding his increased rating claim and the examination reports are of record.

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, there is no true indication sinusitis or rheumatoid arthritis is associated with service.  There is no evidence of rheumatoid arthritis in service or within the first post-service year.  There is no post service diagnosis of sinusitis.  While there is a post service diagnosis of rheumatoid arthritis; there is no suggestion in the evidence of record that rheumatoid arthritis had its onset in service or is otherwise related to active duty.  In view of the absence of findings of sinusitis or rheumatoid arthritis in service and the first suggestion of rheumatoid arthritis many years after active duty, relating these disabilities to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.  The Board's duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical records and examination reports, dated from 2000 to 2010, and his oral testimony and written statements in support of his claims.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. New and Material Evidence

A February 2003 rating decision denied the Veteran's claim for entitlement to service connection for facial burns on the basis that there was no evidence of a post service chronic residual disability due to burns incurred during active service.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in March 2006.  The evidence added to the record since the February 2003 rating decision includes VA medical records and examination reports, dated from 2000 to 2010, Internet articles regarding treatment of first degree burns, and the Veteran's oral and written statements in support of his claim.  (Service treatment records dated in May 1985 indicate that the Veteran suffered first degree burns when a steam pipe broke and hot water and steam sprayed on his face.  He was treated with cold compresses and silverdine and diagnosed with first degree burns to the face.  In August 1986 he was treated for a first degree burn to his right cheek (during the period of dishonorable service).)

Private medical records, dated from December 2000 to September 2003, and medical records from the VA medical center (VAMC) in Oklahoma City, Oklahoma, dated from September 2003 to June 2004, are not referable complaints of facial burn residuals.  

Additional clinical records from the VAMCs in Tuskegee and Montgomery, Alabama, and Decatur, Georgia, dated from February 2007 to May 2008, describe complaints of facial burns with breathing difficulty through the nose in March and May 2007.  He was noted to have a deviated nasal septum, but the records do not mention findings of, or treatment for, burn residuals, including scars.  VAMC records from Atlanta, Georgia, dated in May 2010, reflect the Veteran's complaint of recurrent sore throat and nasal obstruction and his report of facial trauma and burn injury in 1986.

Also added to the record is an excerpt of an Internet emedicine article regarding first degree burn treatment printed in December 2008.  This is general evidence regarding the effects of burns, but does not relate to the Veteran's fact pattern.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

Thus, such evidence is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative in nature in that it continues to fail to show that the Veteran has any facial burn residuals, including scars.  It does not include evidence suggesting that there are current facial burn residuals that had their onset or are otherwise related to service (the basis for the previous denial), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent medical evidence of chronic post service facial burn residuals related to the Veteran's honorable active military service.

Consequently, the Board finds that the evidence received since the February 2003 RO decision that denied service connection for facial burns is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the February 2003 RO decision that denied the claim for service connection for facial burns is not new and material, it follows that the claim for service connection for facial burns may not be reopened.

B. Service Connection

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of certain chronic disorders, including arthritis, while in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b) (2010).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

1. Sinusitis

The Veteran asserts that he was treated for disorders identified as tonsil problems in service and that such tonsil problems caused or were related to his current sinusitis.  He testified that he had sinus problems since 1981 that were "called" tonsil problems in service (see April 2011 Board hearing transcript at page 17).  Thus, he maintains that service connection is warranted for sinusitis.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the Veteran's claim and service connection must be denied. 

Service treatment records reflect treatment for tonsillitis and pharyngitis, but are not referable to complaints or diagnosis of, or treatment for, sinusitis.

Post service, results of a computed tomography (CT) scan of the paranasal sinuses performed by VA in March 2007 were normal.

March 2010 VA outpatient records indicate that the Veteran complained of tonsil pain.  The diagnosis was pharyngitis with a deviated septum.  A May 2010 VA ear, nose, and throat (ENT) clinic record indicates that the results of a private CT revealed no sinus findings.  Examination of the Veteran's ears, nose, throat, and mouth, was normal.  The assessment was nasal obstruction and chronic tonsillitis.  A tonsillectomy, septoplasty, and "BITR" (bilateral turbinate reduction?) were recommended.  A June 2010 VA ENT record indicates that the Veteran had a deviated septum, enlarged turbinates and tonsils for which a septoplasty, tonsillectomy, and turbinate reduction were performed.

The Veteran has contended that service connection should be granted for sinusitis.  The record demonstrates that no sinusitis was found in service or on separation from service.  Moreover, in VA medical records dated after the Veteran's separation from service, there was no showing that he had sinusitis.  Furthermore, the Veteran has submitted no evidence to show that he currently has sinusitis.  In short, no medical opinion or other medical evidence showing that the Veteran currently has sinusitis has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.  In the absence of proof of a present disability there can be no valid claim.  See Degmetich, Brammer, Rabideau, supra

2. Rheumatoid Arthritis with Bone Spurs of the Right Shoulder.

The Veteran also asserts in his written statements, including in July 2007, and oral testimony, that he sustained a right shoulder injury in service in a steam condensate burn in 1985 and that such incident caused his current rheumatoid arthritis with bone spurs in the right shoulder.  Thus, he maintains that service connection is warranted for rheumatoid arthritis of the right shoulder with bone spurs.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the Veteran's claim and service connection must be denied. 

In support of his claim, the Veteran points to a June 2007 signed statement from R.S., a service comrade, who said that he and the Veteran were performing maintenance on a building heating system that had a bad steam trap.  Heated water hit the Veteran in the face and right shoulder and he fell off a ladder and landed on his shoulder.  He was taken to the emergency room at Tinker Air Force Base and treated for first degree burns to his face and shoulder.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, rheumatoid arthritis of the right shoulder.  Results of an x-ray of the acromio-clavicular (A/C) joints performed in October 1982 revealed no fractures and no A/C joint disruption.  May 1985 medical records reflect the Veteran's treatment for facial burns.

Post service, the VA outpatient records, dated from 2000 to 2010, indicate that results of x-rays of the right shoulder taken in February 2007 revealed an old avulsion fracture distally into the right clavicle.

An April 2007 VA medical record includes the Veteran's complaints of right shoulder pain and his history of falling in 1985 with right shoulder pain since that time.  Results of a magnetic resonance image (MRI) were negative for a rotator cuff injury but he had degenerative joint disease of the A/C joint.  The clinical impression was degenerative arthritis of the right acromio-clavicular joint.  He underwent right shoulder surgery in April 2007.  A May 2008 VA outpatient record reflects complaints of right shoulder pain.  

In March 2008, the Veteran submitted an Internet article regarding the diagnosis and treatment of arthritis.  This is general evidence and does not relate to the Veteran's fact pattern.  There is no suggestion in this treatise that the Veteran's rheumatoid arthritis had its onset or is otherwise related to active duty. See Wallin v. West, Stadin v. Brown, and Mattern v. West, supra.

To the extent that the Veteran is claiming that he has shoulder burns that caused his current right shoulder disorder, the Board notes that an unappealed February 2003 rating determination denied the Veteran's claim for service connection for shoulder burns.  

The Veteran has contended that service connection should be granted for a rheumatoid arthritis of the right shoulder.  However, although the evidence shows that degenerative joint disease of the right shoulder has been diagnosed, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.

On the other hand, the record reflects that the Veteran's upper extremities were normal on separation from service and the first post-service evidence of record of degenerative joint diease, but not rheumatoid arthritis, is from approximately 2007, nearly 20 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  There is no medical opinion or other medical evidence relating the Veteran's degenerative joint disease of the right shoulder to service or any incident of service.  Nor has any medical opinion or other medical evidence showing that the Veteran currently has rheumatoid arthritis of the right shoulder been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

Furthermore, while the Veteran is competent to state that he had right shoulder and sinusitis problems in service, he is not competent to state that he had chronic rheumatoid arthritis and sinusitis pathology that is due to service.  Sinus disease and arthritic dysfunction are not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on CT scans, x-rays, laboratory test results and other diagnostic tools to diagnose sinusitis and rheumatoid arthritis.  To the extent that the Veteran is claiming continuity of sinusitis and rheumatoid arthritis symptoms since an alleged in-service event, he is not a reliable historian in this respect.  He did not report such difficulties at service discharge.  The Board does not find that there is credible evidence of continuity of symptomatology present.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for sinusitis and rheumatoid arthritis of the right shoulder with bone spurs and his claims must be denied.


C. Increased Rating

The present appeal involves the Veteran's claim that the severity of his service-connected hemorrhoid disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

By way of history, the record reflects that in the February 2003 rating decision, the RO granted service connection for hemorrhoids, and assigned a noncompensable disability evaluation under Diagnostic Code 7336.  In a May 2005 rating decision, a 10 percent disability rating was assigned for the service-connected hemorrhoids.  An October 2005 rating decision assigned a 20 percent rating, effective from March 18th to September 30th, 2005, and restored the 10 percent rating from October 1, 2005.  But, in an August 2006 rating decision, the RO effectuated the 20 percent rating from February 2004.

In March 2009, the RO received the Veteran's current claim for an increased rating for hemorrhoids.
 
The Veteran's service-connected hemorrhoids are currently rated as 10 percent disabling.  A higher rating of 20 percent is warranted for hemorrhoids, external or internal, with persistent bleeding and with secondary anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336.

A February 2009 private colonoscopy report showed Grade 3 internal hemorrhoids.

During an August 2009 VA examination, the Veteran complained of having alternating diarrhea and constipation, daily bleeding, and constant pain to the internal hemorrhoids.  It was noted that the February 2009 colonoscopy showed Grade III hemorrhoids for which he was advised to use a sitz bath and high fiber diet.  The Veteran had difficulty passing stool, pain, tenesmus, swelling, and diarrhea.  He had a history of thrombosis that recurred four or more times a year.  

Objectively, Grade III internal hemorrhoids that were not reducible were noted.  There was evidence of thrombosis and bleeding but not prolapse or fissures.  It was also noted that the Veteran was currently employed fulltime as a truck driver and lost no time from work in the last year.  The diagnosis was large grade 3 internal bleeding hemorrhoids that had significant effects on the Veteran's occupation due to bleeding and pain while driving trucks.  The disability also had moderate effects on his ability to do chores, play, and travel, and severe effects on his ability to toilet himself.

Results of blood tests performed in September 2009 indicate that the Veteran's hemoglobin level was low.

A January 2010 VA operative report indicates that the Veteran underwent a simple hemorrhoidectomy after an internal hemorrhoid was detected during a colonoscopy.  Surgery revealed a single hemorrhoid with some mucosal inflammation at the right side at the nine o'clock position.  It was resected with good results and minimal blood loss.  He was discharged the same day, advised not to drive for one day, and to start sitz baths in warm water twice daily.  A January 2010 pathology report reflects a long history of bleeding hemorrhoids.

A February 2010 VA post surgical operative note includes the Veteran's complaint of pain at the surgical site.  He was advised on restrictive activity and medication was prescribed for local inflammation.  

The Veteran underwent VA examination in April 2010.  According to the examination report, his last colonoscopy in February 2009 revealed Grade II hemorrhoids. He had a history of bleeding hemorrhoids and underwent a simple hemorrhoidectomy in January 2010.  The Veteran complained of a burning sensation on the outside of the rectal area but did not notice pain within the rectal canal.  He used stool softeners and was on a high fiber diet.  The Veteran treated his hemorrhoids with Preparation H and Hydrocortisone Acetate and took Dulcostate daily.  He currently had a rash to the anal area from continued bleeding.  The Veteran complained of anal itching, pain, and tenesmus.  No swelling or difficulty passing stools was mentioned.  He complained of bleeding frequently.  There was no history of thrombosis.  

Objectively, there were no hemorrhoids present and no anorectal fistula or other significant findings.  The diagnosis was status post hemorrhoidectomy.  The VA examiner said that hemorrhoids had significant effects of the Veteran's usual occupation in the form of pain and moderate effects on his ability to do chores, shop, play, travel, and toilet himself.  

VA laboratory test results for May through July 2010 indicate low hemoglobin levels.

According to a December 2010 VA primary care record, the Veteran's significant past medical/surgical history active problems now included anemia.  

During his April 2011 Board hearing, the Veteran complained of constant bleeding and said that, when last examined, two months earlier, his physician found slight small hemorrhoids that were not yet causing problems.  He said that he was recently diagnosed as anemic that clinicians attributed to his constant bleeding from his hemorrhoids (see Board hearing transcript at page 12).  

Here the medical evidence is in equipoise as to whether the Veteran's service connected hemorrhoid disability more nearly approximates the criteria for a 10 or a 20 percent disability rating.  The Veteran reports constant bleeding from the disorder, the 2010 VA laboratory test results indicate that his hemoglobin was low, and the December 2010 VA medical record includes anemia among his past or active medical problems although there is no medical evidence indicating that fissures accompany his hemorrhoid disability.  As such, resolving all doubt in the Veteran's favor, a 20 percent rating, but no higher is warranted for his service-connected hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has also considered whether the Veteran's hemorrhoid disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  A May 2010 VA outpatient record indicates that the Veteran works as a truck driver and there is nothing in the current record to suggest that he seeks to raise a claim for a TDIU as due to his service-connected hemorrhoids.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.



ORDER

New and material evidence having not been received, the claim of entitlement to service connection for facial burns is not reopened.

Service connection for sinusitis is denied.

Service connection for rheumatoid arthritis with bone spurs of the right shoulder is denied.

A 20 percent rating for hemorrhoids is allowed, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran also seeks service connection for pseudofolliculitis barbae, carpal tunnel syndrome, and skin pruritus.  

Service treatment records show that, in April and May 1985, the Veteran was seen in the clinic with a history of shaving problems and had numerous papules and keloids in the shaving area with some ingrown hairs.  The diagnosis was moderate pseudofolliculitis barbae and a one month shaving waiver was issued.  Post service, a February 2007 VA medical record reflects findings of raised nodular lesions around the beard area diagnosed as acne barbae.  

Service medical records also show, that in September 1983, the Veteran was seen with complaints of intermittent bilateral wrist pain.  Post service, May 2007 VA medical records indicate that he was diagnosed with bilateral carpal tunnel syndrome.  June 2007 VA outpatient records indicate that the Veteran underwent surgery on his left hand ten days earlier.  He asked the examining physician when medical professionals began to recognize carpal tunnel syndrome and was advised that it was between 1960 and 1970.  He also asked if the disorder could develop from the type of work he did and the doctor said "[i]t is possible that he [the Veteran] might have developed this problem" from repeated hand, wrist, and finger work.  During the Veteran's August 2010 personal hearing at the RO, he said he was a pipe fitter in service.  He said that he worked on boiler systems and air-conditioning units.  He said that his work involved constant wrist turning.  

Further, the Veteran has also suggested that his skin pruritus is due to his service-connected hemorrhoids.  During his August 2010 personal hearing, the Veteran said that, after his hemorrhoid surgery, he experienced a rash and burning and was referred to a dermatologist who diagnosed a slight infection.  During his April 2011 Board hearing, he testified that, after his hemorrhoid surgery, he developed big blisters and welts (see April 2011 hearing transcript at page 19).  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

VA outpatient records, dated from February to April 2007, indicate that, in February 2007, the Veteran complained of an anal rash and was noted to have tinea in the gluteal area.  An August 2009 VA examination report reflects complaints of anal itching and burning but skin pruritus was not diagnosed.  When seen in the VA outpatient clinic February 2010, for a post operative visit after his January 2010 hemrrhoidectomy, the Veteran complained of rectal bleeding, but did not complain of skin pruritus, welts, or blisters, although medication was evidently prescribed for local inflammation.  Skin pruritus was not noted on the April 2010 VA examination report.

In light of the Veteran's lay statements attesting to skin pruritus associated with service-connected hemorrhoids; wrist complaints during service, the diagnosis of carpal tunnel syndrome, and the VA clinic physician's statement that repeated hand, wrist and finger work "might" have caused the development of carpal tunnel syndrome; and, given the service treatment records describing his treatment for folliculitis barbae, and the February 2007 VA outpatient record reflecting his complaint of "bumpy scaly bumps on the face no matter if he shaves or not" and clinical diagnosis of acne barbae, the Veteran should be afforded VA examinations to assess the nature and etiology of skin pruritus, carpal tunnel syndrome and pseudofolliculitis barbae.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d at 1313; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA dermatology examination to ascertain the nature and etiology of any facial skin disorder, including pseudofolliculitis barbae, found to be present.  The claims file should be made available to the examiner for review in connection with the examination.  All appropriate testing should be performed.

a. The examiner should offer diagnoses as they pertain to skin disorders of the beard area, including pseudofolliculitis barbae, acne, or another disorder, and an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any pseudofolliculitis barbae or acne disorder had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service.

b. All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records (including findings noted in the December 1985 service treatment records), post-service diagnoses of acne barbae reflected in service treatment records, private and VA treatment records.  The June 1988 post service physical examination revealing normal skin.  

2. Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his bilateral carpal tunnel syndrome.  The claims file should be made available to the examiner for review in connection with the examination.  All appropriate testing should be performed.

a. The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any bilateral carpal tunnel syndrome disability had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service.

b. All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinion with the service treatment records, and post-service diagnosis bilateral carpal tunnel syndrome reflected in the private and VA treatment records.  In rendering an opinion, the examiner is particularly requested to address the service treatment records reflecting complaints of wrist pain, the post service examination revealing normal upper extremities and neurologic system, and the comment rendered by the VA clinic physician on June 18, 2007 (to the effect that the Veteran's carpal tunnel syndrome "might" have developed from the repeated hand, wrist, and finger work he performed in the military).

3. Schedule the Veteran for an appropriate VA examination of his anus and rectum, in order to determine the nature and etiology of his current skin pruritus.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a. Does the Veteran have skin pruritus or another anal skin disorder?

b. Is it is at least as likely as not (a 50 percent or higher degree of probability) that any current anal skin disorder, including skin pruritus, was due to service or any incident therein?

c. Is any current skin pruritus disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected hemorrhoids?

d. Is any current skin pruritus disability at least as likely as not (a 50 percent or higher degree of probability) aggravated by service-connected hemorrhoids?

e. All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinion with the service treatment records, reflecting treatment for hemorrhoids, and the post-service complaints of skin pruritus.

4. After completion of the above, the RO/AMC should review the expanded record and determine if the benefits sought can be granted.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


